Exhibit 10.13

 

2014 OMNIBUS INCENTIVE PLAN
PERFORMANCE STOCK UNIT AWARD AGREEMENT

THIS PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of
[___________] (the “Date of Grant”), is made by and between National Bank
Holdings Corporation, a Delaware corporation (“NBHC”), and [__________]
(“Participant”).  Capitalized terms used herein without definition have the
meanings ascribed to such terms in the National Bank Holdings Corporation
2014 Omnibus Incentive Plan (the “Plan”).

WHEREAS, NBHC has adopted the Plan to provide NBHC officers, employees,
directors, and consultants an opportunity to participate in NBHC’s future
performance and align the interests of such officers, employees, directors, and
consultants with those of the shareholders of NBHC; and

WHEREAS, the Committee has determined that it would be in the best interests of
NBHC and its shareholders to grant Participant a number of performance vesting
Restricted Stock Units on the terms and subject to the conditions set forth in
this Agreement and the Plan.

NOW THEREFORE, in consideration of the premises and the covenants of the parties
contained in this Agreement, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto, for themselves,
their successors and assigns, hereby agree as follows:

1. Grant of Performance Stock Unit Award.

(a)



Grant.  NBHC hereby grants to Participant an award of performance-vesting
Restricted Stock Units (the “PSUs”) in respect of that number of Shares related
to the attainment of the EPS Factor  (the “EPS Target Number”) and that number
of Shares related to the attainment of the TSR Factor (the “TSR Target Number”
and, together with the EPS Target Number, the “Target Numbers”), in each case
such Target Numbers shall be set forth on Exhibit A and shall be further subject
to the terms and conditions set forth in this Agreement and as otherwise
provided in the Plan.

(b)



Incorporation by Reference, Etc.  The provisions of the Plan are hereby
incorporated herein by reference.  Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan.

2. Vesting and Settlement.

(a)



General.  Except as may otherwise be provided herein, a number of PSUs, if any,
equal to the sum of (i) the EPS Earned PSUs (as defined in Annex A hereto) plus
(ii) the TSR Earned PSUs (as defined in Annex A hereto) shall vest on the third
anniversary of the Date of Grant (such date, the “Vesting Date”) (collectively,
the “Earned PSUs”), subject to Participant having not incurred a Termination of
Employment prior to the Vesting Date.  NBHC shall issue one Share to Participant
for each Earned PSU within 10 days following the Vesting Date (and in no event
later than the March 15 following the Vesting Date).








(b)



Determination of Earned PSUs and Vesting and Settlement in Connection with a
Change in Control. 

(i)



Determination of Earned PSUs.  Notwithstanding anything in the Plan, effective
as of immediately prior to a Change in Control, subject to the occurrence of
such Change in Control, the number of Earned PSUs shall be established by the
Committee based on the greater of the applicable Target Number and the level of
achievement of actual performance as determined through the latest practicable
date prior to such Change in Control (as determined by the Committee in its sole
discretion).

(ii)



Vesting and Settlement of Earned PSUs.  The Earned PSUs shall be settled within
five days following the occurrence of such Change in Control, unless a
replacement or substitute award meeting the requirements of this
Section ‎2(b)(ii) is provided to Participant in respect of the Earned PSUs (an
award meeting the requirements of this Section ‎2(b)(ii), a “Replacement
Award”).  An award shall qualify as a Replacement Award if: (A) it is a
restricted stock unit with respect to a publicly traded equity security of NBHC
or the surviving corporation or the ultimate parent of the applicable entity
following the Change in Control, (B) it has a fair market value at least equal
to the value of the Earned PSUs established pursuant to Section ‎2(b)(i) as of
the date of the Change in Control, (C) it contains terms relating to
service-based vesting (including with respect to Termination of Employment) that
are substantially identical to the terms set forth in this Agreement and does
not contain any terms related to performance-based vesting, and (D) its other
terms and conditions are not less favorable to Participant than the terms and
conditions set forth in this Agreement or in the Plan (including provisions that
apply in the event of a subsequent Change in Control) as of the date in the
Change in Control.  The determination of whether the conditions of this
Section ‎2(b)(ii) are satisfied shall be made by the Committee, as constituted
immediately prior to the Change in Control, in its sole discretion, prior to a
Change in Control.  If a Replacement Award is provided, the Earned PSUs shall
not be settled upon a Change in Control in accordance with the first sentence of
this Section ‎2(b)(ii).

(iii)



Replacement Award.  If, in connection with a Change in Control, Participant is
provided with a Replacement Award, such Replacement Award shall vest on the
Vesting Date and be settled at the time provided in Section ‎2(a),  subject to
Participant having not incurred a Termination of Employment prior to the Vesting
Date; provided that, if, within two years following such Change in Control,
Participant incurs a Termination of Employment without Cause, due to
Participant’s resignation with Good Reason (as defined in Section ‎7(b)), or due
to Participant’s death or Disability, then the Replacement Award shall become
fully vested effective as of the date Termination of Employment, and NBHC shall
issue one Share to Participant for each Replacement Award as soon as reasonably
practicable, and in no event more than 10 days, following the date of
Termination of Employment.

(c)



Other Terminations of Employment.  If Participant incurs a Termination of
Employment prior to a Change in Control or under circumstances other than those
set forth in Section ‎2(b)(ii) as applicable to a Replacement Award, any
unvested PSUs shall be forfeited by Participant without consideration effective
as of the date of Termination of Employment.

3. Tax Withholding; Independent Tax Advice.  NBHC shall reasonably determine the
amount of any federal, state, local, or other income, employment, or other taxes
that NBHC or any of its Subsidiaries may reasonably be obligated to withhold
with respect to the grant, vesting, settlement, or other event with respect to
the PSUs.  NBHC’s obligation to deliver any certificates evidencing the Shares
provided upon settlement of the PSUs (or to make a book-entry or other
electronic notation indicating ownership of such Shares) is subject to the
condition precedent that Participant either pay or provide for the amount of any
such withholding obligations in such manner as may be authorized by the
Committee or as may otherwise be permitted under Section 14(d) of the Plan.
 Participant acknowledges that the tax laws and regulations applicable to the
PSUs and the disposition of the Shares provided upon settlement of the PSUs are
complex and subject to change, and it is the sole responsibility of Participant
to obtain Participant’s own advice as to the tax treatment of the terms of this
Agreement.

4. No Rights as Stockholder; Dividend Equivalent Credits.  Until such time as
the PSUs have been settled pursuant to Section ‎2 and the underlying Shares have
been delivered to Participant, and Participant has become the






holder of such Shares, Participant shall have no rights as a stockholder,
including, without limitation, the right to dividends or other distributions and
the right to vote.  Notwithstanding the foregoing or Section 7(c) of the Plan,
each PSU shall entitle Participant to dividend equivalents with respect to
ordinary cash dividends that would otherwise be paid on the Share underlying
such PSU during the period from the Date of Grant to the date such Share is
delivered in accordance with Section ‎2.  Any such dividend equivalents shall be
subject to the same vesting conditions applicable to the underlying PSU with
respect to which they accrue, and shall, if the underlying PSU vests, be paid at
the time as the underlying PSU is settled.

5. Non-Transferability.  The PSUs may not, at any time prior to becoming vested,
be assigned, alienated, pledged, attached, sold, or otherwise transferred or
encumbered by Participant other than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer, or encumbrance shall be void and unenforceable against NBHC, its
Subsidiaries, and its Affiliates; provided that the designation of a beneficiary
shall not constitute an assignment, alienation, pledge, attachment, sale,
transfer, or encumbrance.  The PSUs shall be subject to the restrictions set
forth in the Plan and this Agreement.

6. Adjustment.  In the event of any event described in Section 3(h) of the Plan
occurring after the Date of Grant, the adjustment provisions as provided for
under Section 3(h) of the Plan shall apply to the PSUs.

7.



Certain Definitions and Administration.

(a) Termination with Cause.  Unless otherwise provided under the termination
with “cause” provisions of an Individual Agreement, to invoke a termination with
Cause, NBHC must provide written notice to Participant of the existence of such
grounds within 30 days following NBHC’s knowledge of the existence of such
grounds, specifying in reasonable detail the grounds constituting Cause, and,
with respect to the grounds enumerated in clauses (A), (C), (D), and (E) in the
definition of Cause in the Plan, Participant shall have 30 days following
receipt of such written notice during which he or she may remedy the ground if
such ground is reasonably subject to cure as determined by NBHC. 

(b)



“Good Reason” shall have the meaning given to such term in an Individual
Agreement, or if there is no such Individual Agreement or if it does not define
Good Reason, then, Good Reason shall mean the occurrence of the following, in
the absence of Participant’s written consent:

(i)



a material diminution in Participant’s annual base salary from that in effect
immediately prior to a Change in Control; or

(ii)



the assignment to Participant of any duties materially inconsistent with
Participant’s positions (including status, offices, titles, and reporting
requirements), authority, duties, or responsibilities, or any other action by
NBHC that results in a material diminution in such positions, authority, duties,
or responsibilities, in each case, from those in effect immediately prior to a
Change in Control;

provided that, in each case, (A) Participant provides written notice to NBHC of
the existence of one or more of the conditions described in clauses (i) through
(ii) within 30 days following Participant’s knowledge of the initial existence
of such condition or conditions, specifying in reasonable detail the conditions
constituting Good Reason; (B) NBHC and its Affiliates fail to cure such event or
condition within 30 days following the receipt of such notice; and
(C) Participant incurs a Termination of Employment within 30 days following the
expiration of such cure period.

8. Forfeiture.  Participant agrees that, notwithstanding any other provision of
any agreement to which he or she is subject with NBHC or NBH Bank (collectively,
the “Company”), and in addition to and not in contravention of any clawback
provision or policy applicable to Participant as in effect from time to time
(including any clawback policies or provisions implemented pursuant to
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law):

(a)



If the Company is required to prepare an accounting restatement due to material
noncompliance of the Company as a result of Participant’s misconduct in
connection with any financial reporting






requirement under the federal securities laws, the Committee may require
Participant to forfeit unvested the PSUs, and/or to reimburse the Company for
all amounts received under this Agreement from the Company during the 12-month
period following the first public issuance or filing with the Securities and
Exchange Commission (whichever first occurs) of the financial document embodying
such financial reporting requirement, and any amounts received with respect to,
or amounts realized upon the settlement of the PSUs or the subsequent sale of
the Shares that were issued upon settlement of the PSUs or the cancellation of
the PSUs during that 12-month period;

(b)



If the Committee shall determine that Participant has engaged in a serious
breach of conduct, the Committee may require Participant to forfeit unvested
PSUs, may terminate this Agreement and/or require Participant to repay any
amounts realized upon the settlement of the PSUs or on the subsequent sale of
the Shares that were issued upon settlement of the PSUs or the cancellation of
the PSUs; and

(c)



If Participant is found guilty of misconduct by any judicial or administrative
authority in connection with any (i) formal investigation by the Securities and
Exchange Commission or (ii) other federal or state regulatory investigation,
then the Committee may require Participant to forfeit unvested PSUs and/or may
require the repayment of any amounts realized upon the settlement of the PSUs or
on the subsequent sale of the Shares that were issued upon settlement of the
PSUs or the cancellation of the PSUs without regard to the timing of the
determination of misconduct in relation to the timing of the settlement or sale
of the award.

The foregoing provisions of this Section ‎8 shall cease to apply following a
Change in Control, except as otherwise required by applicable law.

9. Compliance with Legal Requirements.  The grant of the PSUs and any other
obligations of NBHC under this Agreement shall be subject to all applicable
federal and state laws, rules, and regulations and to such approvals by any
regulatory or governmental agency as may be required.  The Committee, in its
sole discretion, may postpone the issuance or delivery of Shares as the
Committee may consider appropriate and may require Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of Shares in compliance with applicable
laws, rules, and regulations.

10. Miscellaneous.

(a)



Confidentiality of this Agreement.  Participant agrees to keep confidential the
terms of this Agreement, unless and until such terms have been disclosed
publicly other than through a breach by Participant of this covenant.  This
provision does not prohibit Participant from providing this information on a
confidential and privileged basis to Participant’s attorneys or accountants for
purposes of obtaining legal or tax advice or as otherwise required by law.

(b)



Restrictive Covenants.  The grant, vesting, and settlement of the PSUs pursuant
to this Agreement shall be in partial consideration for, and subject to
Participant’s continued compliance with, (i) any restrictive covenants set forth
in an Individual Agreement or (ii) if there are no confidentiality and/or
non-solicitation provisions in an Individual Agreement, the restrictive
covenants as set forth in Annex B hereto.  For the avoidance of doubt, if there
are confidentiality and/or non-solicitation provisions in an Individual
Agreement, the restrictive covenants in the Individual Agreement shall govern.

(c)



Section 409A of the Code.  It is intended that the Awards granted pursuant to
this Agreement and the provisions of this Agreement be exempt from or comply
with Section 409A of the Code, and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with Section 11(e) of the Plan
and the requirements for avoiding taxes or penalties under Section 409A of the
Code.

(d)



Waiver and Amendment.  The Committee may waive any conditions or rights under,
or amend any terms of, this Agreement and the PSUs granted hereunder; provided
that any such waiver or amendment that would impair the rights of any
Participant or any holder or beneficiary of any PSUs heretofore granted shall
not to that extent be effective without the consent of Participant.  No waiver
of






any right hereunder by any party shall operate as a waiver of any other right,
or as a waiver of the same right with respect to any subsequent occasion for its
exercise, or as a waiver of any right to damages.  No waiver by any party of any
breach of this Agreement shall be held to constitute a waiver of any other
breach or a waiver of the continuation of the same breach.

(e)



Notices.  All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, facsimile, courier service
or personal delivery:

if to NBHC to:
National Bank Holdings Corporation
7800 East Orchard Road, Suite 300
Greenwood Village, CO 80111
Facsimile:  (855)576-3479
Attention:  General Counsel

if to Participant:  at the address last on the records of NBHC.

All such notices, demands and other communications shall be deemed to have been
duly given (i) when delivered by hand, if personally delivered; (ii) when
delivered by courier, if delivered by commercial courier service; (iii) five
business days after being deposited in the mail, postage prepaid, if mailed; and
(iv) when receipt is mechanically acknowledged, if by facsimile.

(f) Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(g) No Rights to Service.  Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as an
employee, consultant, or director of NBHC or its Affiliates or shall interfere
with or restrict in any way the right of NBHC or its Affiliates, which is hereby
expressly reserved, to remove, terminate, or discharge Participant at any time
for any reason whatsoever.

(h) Beneficiary.  Participant may file with NBHC a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, change or revoke such designation by filing a new designation with
NBHC.  The last such designation received by NBHC shall be controlling;
provided,  however, that no designation, or change or revocation thereof, shall
be effective unless received by NBHC prior to Participant’s death, and in no
event shall it be effective as of a date prior to such receipt.  If no
beneficiary designation is filed by Participant, the beneficiary shall be deemed
to be his or her spouse or, if Participant is unmarried at the time of death,
his or her estate.

(i) Successors.  The terms of this Agreement shall be binding upon and inure to
the benefit of NBHC, its successors and assigns, and of Participant and the
beneficiaries, executors, administrators, heirs and successors of Participant.

(j) Entire Agreement.  This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations with respect thereto.

(k) Bound by the Plan.  By signing this Agreement, Participant acknowledges that
he or she has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.

(l) Governing Law.  This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.








(m) Headings.  The headings of the Sections of this Agreement are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

(n) Counterparts.  This Agreement may be signed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

[Signature Page Follows]

 








IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

NATIONAL BANK HOLDINGS CORPORATION

 

 

By: _____________________________________
      Name:

      Title:

 

 

 

PARTICIPANT

 

 

_________________________________________
[Participant Name]

 








Annex A
Performance Metrics

For purposes of this Agreement, the following terms have the meanings ascribed
thereto below:

“Adjusted Relative TSR Factor” shall mean (a) if NBHC’s TSR for the Measurement
Period is less than zero, then the lesser of (i) the Relative TSR Factor and
(ii) 1.000; and (b) if NBHC’s TSR for the Measurement Period is equal to or
greater than zero, then the Relative TSR Factor.

“Cumulative EPS” shall mean NBHC’s cumulative earnings per share for each of the
fiscal years during the Performance Period, as reported in NBHC’s audited
financial statements in NBHC’s Annual Report on Form 10-K (the “Annual Report”),
as adjusted to eliminate the effects of the following: (a) changes in law or
accounting principles, (b) one-time effects of mergers and acquisitions, (c)
gains or losses on the extinguishment of debt or the sale of investment
securities, (d) restructuring charges, and (e) other extraordinary items that
the Committee deems appropriate.

 

“EPS Earned PSUs” shall mean the product of (a) the EPS Target Number multiplied
by (b) the EPS Factor (such product shall be rounded to the nearest whole
number).

“EPS Factor” shall mean the factor determined and certified by the Committee
based on Cumulative EPS for the Measurement Period as follows:

 

 

Cumulative EPS for the Measurement Period

EPS Factor

Less than
[$___].....................................................................................


0.000

Equal to
[$___].......................................................................................


0.500

Equal to
[$___].......................................................................................


1.000

Equal to or greater than
[$___]...............................................................


1.500

 

 

 

Linear interpolation shall be used between the applicable Cumulative EPS targets
set forth above.  In no event will the EPS Factor exceed 1.500.

“GAAP” shall mean the generally accepted accounting principles in effect from
time to time in the United States, applied on a consistent basis.

“Measurement Period” shall mean the period commencing on January 1, 20[___] and
ending on December 31, 20[end of 3rd fiscal year from commencement date].

“Relative TSR” shall mean the percentile ranking of NBHC’s TSR among the TSRs
for the companies included in the KBW Regional Banking Index as of the first day
of the Measurement Period; provided that any company that is not continuously
included in the KBW Regional Banking Index during the Measurement Period shall
be excluded from the determination of Relative TSR.  The only exception shall be
if a company included in the KBW Regional Banking Index as of the first day of
the Measurement Period files for bankruptcy or is placed into receivership, they
shall remain included in the determination of Relative TSR, with a TSR of -100%.

“Relative TSR Factor” shall mean the factor determined and certified by the
Committee based on Relative TSR for the Measurement Period as follows:








Relative TSR for the Measurement Period (%ile)

Relative TSR Payment Factor

Less than [___]
percentile.......................................................................


0.000

Equal to [___]
percentile.........................................................................


0.500

Equal to [___]
percentile.........................................................................


1.000

Greater than [___]
percentile...................................................................


1.500

 

 

Linear interpolation shall be used between the applicable Relative TSR targets
set forth above.  In no event will the Relative TSR Factor exceed 1.500.

“TSR” shall mean, with respect to a particular company, total shareholder return
for such company over the Measurement Period, calculated using the average
closing stock price for the 20 trading days prior to and including December 31,
20[___] and the average closing stock price for the 20 trading days prior to and
including December 31, 20[+   3 years], assuming dividends are reinvested in
such company’s common stock on the ex-dividend date.

“TSR Earned PSUs” shall mean the product of (a) the TSR Target Number multiplied
by (b) the Adjusted Relative TSR Factor (such product shall be rounded to the
nearest whole number).

 








Annex B
Restrictive Covenants

1. Confidential Information.  Participant agrees that, during his or her
employment with NBHC and at all times thereafter, he or she shall hold for the
benefit of NBHC all secret or confidential information, knowledge, or data
relating to NBHC or any of its Affiliates, and their respective businesses,
which shall have been obtained by Participant during Participant’s employment by
NBHC or during his or her consultation with NBHC after his or her termination of
employment, and which shall not be or become public knowledge (other than by
acts by Participant or representatives of Participant in violation of this
Agreement).  Except in the good faith performance of his or her duties for NBHC,
Participant shall not, without the prior written consent of NBHC or as may
otherwise be required or permitted by law or legal process, communicate or
divulge any such information, knowledge, or data to anyone other than NBHC and
those designated by it.

Notwithstanding the above confidentiality provisions, nothing in this Agreement,
in any other agreement, or in the Company’s policies should be interpreted as
prohibiting Participant from: (1) reporting possible violations of federal law
or regulations, including any securities laws violations, to any governmental
agency or entity, including but not limited to the Department of Justice, the
U.S. Securities & Exchange Commission, the U.S. Congress, or any agency
Inspector General; (2) making any other disclosures that are protected under the
whistleblower provisions of federal law or regulations; or (3) otherwise fully
participating in any federal whistleblower programs.

 

Please refer to the NBHC Associate Handbook, a copy of which is available upon
request, regarding Participant’s rights related to the disclosure of the
Company’s trade secrets.

 

2. Nonsolicitation.  Participant agrees that, while he or she is employed by
NBHC and during the one-year period following his or her termination of
employment with NBHC (the “Restricted Period”), Participant shall not, directly
or indirectly, (a) solicit any individual who is, on the date on which
Participant incurs a Termination of Employment (the “Date of Termination”) (or
was, during the six-month period prior to the Date of Termination), employed by
NBHC or any of its Affiliates to terminate or refrain from renewing or extending
such employment or to become employed by or become a consultant to any other
individual or entity other than NBHC or such Affiliate, (b)  initiate
discussions with any such individual for any such purpose or authorize or
knowingly cooperate with the taking of any such actions by any other individual
or entity on behalf of Participant’s employer, (c) solicit any client or
customer of NBHC or any of its Affiliates to transact business with a
Competitive Enterprise (as defined below), or (d) induce or attempt to induce
any client, customer, or investor (in each case, whether former, current, or
prospective), vendor, supplier, licensee, or other business relation of NBHC or
any of its Affiliates to reduce or cease doing business with NBHC or any such
Affiliate, or in any way interfere with the relationship between any such
client, customer, investor, vendor, supplier, licensee, or business relation, on
the one hand, and NBHC or any such Affiliate, on the other hand.  For purposes
hereof, “Competitive Enterprise” means any business enterprise that either
(i) engages in any activity closely associated with commercial banking or any
other financial services business, including the operations of an institution,
the deposits of which are insured by the Federal Deposit Insurance Corporation,
that is competitive with any portion of the business conducted by NBHC or any of
its Affiliates.

3. Equitable Remedies.  Participant acknowledges that NBHC would be irreparably
injured by a violation of Section ‎1 or Section ‎2 of this Annex B and he or she
agrees that NBHC, in addition to any other remedies available to it for such
breach or threatened breach, on meeting the standards required by law, shall be
entitled to a preliminary injunction, temporary restraining order, or other
equivalent relief, restraining Participant from any actual or threatened breach
of Section ‎1 or Section ‎2 of this Annex B.  If a bond is required to be posted
in order for NBHC to secure an injunction or other equitable remedy, the parties
agree that said bond need not be more than a nominal sum.

4. Severability; Blue Pencil.  Participant acknowledges and agrees that he or
she has had the opportunity to seek advice of counsel in connection with this
Agreement and the restrictive covenants contained herein are reasonable in
geographical scope, temporal duration, and in all other respects.  If it is
determined that any provision of this Annex B is invalid or unenforceable, the
remainder of the provisions of this Annex B shall not thereby be affected and
shall be given full effect, without regard to the invalid portions.  If any
court or other decision-maker of






competent jurisdiction determines that any of the covenants in this Annex B is
unenforceable because of the duration or geographic scope of such provision,
then after such determination becomes final and unappealable, the duration or
scope of such provision, as the case may be, shall be reduced so that such
provision becomes enforceable, and in its reduced form, such provision shall be
enforced.

 

 







 

 

EXHIBIT A

THREE-YEAR PERFORMANCE AWARD
PSUs SUBJECT TO EPS AND TSR METRIC

 

The three-year performance award is an award of performance-stock units (PSUs),
a portion of which vests upon the attainment of a three-year cumulative earnings
per share (EPS) factor, and a portion of which vests upon the attainment of a
three-year relative total shareholder return (TSR) factor, as further detailed
in the Performance Stock Unit Master Award Agreement dated [___________] (the
“Agreement”).  The PSUs for the EPS Factor and the PSUs for the TSR Factor are
recognized as two separate grant amounts that are subject to the same
Agreement.  By signing and accepting both the Agreement and this Exhibit A, you
are acknowledging your acceptance of the terms of the Agreement and the PSUs
associated with the EPS and TSR Factor.

 

Target Number of PSUs (EPS Factor) received:[______]

 

 

Target Number of PSUs (TSR Factor) received:[______]

 

Accepted and Acknowledged:

 

PARTICIPANT

 

 

_________________________________________
[Participant Name]

 

 

 

